Justice RICE
delivered the Opinion of the Court.
In this appeal we review the unpublished opinion of the court of appeals in People v. Leyva, No. 05CA07T92, 2006 WL 3803942 (Colo.App. Dec.28, 2006), to determine whether the entry of an amended judgment of conviction, correcting a prisoner's sentence on. one count, renewed the three-year deadline for bringing a collateral attack pursuant to Crim. P. 85(c) regarding the original judgment of conviction.
We hold that because Defendant Joshua Leyva's original judgment of conviction contained an illegal sentence on one count, the entire sentence was illegal. The sentence was therefore subject to correction and the judgment of conviction was subject to amendment, such that the judgment of conviction was not final or fully valid. Accordingly, the three-year deadline for bringing a Crim. P. 35(c) motion regarding the original conviction was not triggered until Leyva's sentence was corrected, and his judgment of conviction amended. We therefore reverse the court of appeals' decision and remand for further proceedings consistent with this opinion.
I. Facts and Procedural History
On March 15, 1998, Leyva pled guilty to charges of first-degree assault, first-degree burglary, and attempted first-degree sexual assault stemming from an incident at his sister-in-law's home. On April 21, 1998, the trial court sentenced him to eighteen years for the count of first-degree assault, eight years for the first-degree burglary count, and eighteen years for the attempted first-degree sexual assault count, all to be served concurrently. The trial court then entered a judgment of conviction regarding Leyva's plea and sentence on all counts. Leyva did not appeal the judgment.
On December 29, 1999, Leyva filed a motion to correct an illegal sentence pursuant to Crim. P. 85(a), arguing that his eighteen-year sentence for attempted first-degree sexual assault exceeded the maximum allowable sentence. The trial court ultimately granted Leyva's motion on November 28, 2001, and amended Leyva's judgment of conviction to reflect a corrected sentence of only sixteen years for the attempted first-degree sexual assault count. The sentences on the remaining counts were unchanged.
On November 24, 2004, Leyva filed a motion pursuant to Crim. P. 35(c) to set aside his 1998 guilty plea, alleging ineffective assistance of counsel in entering his plea. Specifically, Leyva alleged that his counsel failed to investigate the proper maximum sentence for the attempted first-degree sexual assault count and failed to properly advise him as to the proper sentencing range for all the counts with which he was charged. Citing section 16-5-402(1), C.R.S. (2007), the trial court ruled that Leyva's motion was time-barred because it was not filed within three years of the original date of conviction, and that the amended judgment of conviction did not renew that deadline. Leyva appealed to the court of appeals, which adopted the trial court's reasoning and affirmed its order.
II. Analysis
This court granted certiorari to review whether the entry of an amended judgment of conviction, correcting Leyva's sentence on one count, renewed the three-year deadline for bringing a collateral attack pursuant to Crim. P. 85(c) regarding Leyva's original conviction.
Section 16-5-402(1), CRS. (2007), requires that a collateral attack of a non-class-one felony conviction or adjudication shall be commenced within three years "following the date of said conviction."1 Leyva's Crim. P. 35(c) motion was filed more than three years after his original 1998 sentencing, but less than three years after his 2001 sentence correction. Thus, the only question is whether Leyva's collateral attack on his 1998 convietion, brought within three years of his resen-tencing, was properly brought within three *50years "of said conviction," as that term is used in section 16-5-402(1).
We review de novo questions of statutory interpretation. West v. Roberts, 143 P.3d 1037, 1040 (Colo.2006). In interpreting the language of section 16-5-402(1), our primary task is to give effect to the intent of the legislature. People v. Hampton, 876 P.2d 1236, 1239 (Colo.1994). We start with the plain language of the statute. Id.
We have previously considered the meaning of the term "conviction" in section 16-5-402(1), concluding that it "refers to a conviction after a defendant's appeal has been exhausted." Id. at 1240. We reached that conclusion because generally, "a conviction is not final and has no legal force until after appeals have been exhausted." Id. at 1239. That holding illustrates that the term "conviction" as it is used in section 16-5-402(1) does not simply refer to the initial entry of a judgment of conviction. Rather, the term "conviction" must refer to a valid, final determination of guilt and sentencing.
We therefore look to whether Leyva's 1998 judgment of conviction was a valid, final determination. The trial court found that the 1998 judgment included an illegal sentence with respect to the attempted first-degree sexual assault count. This rendered ilegal the entire sentence, on all counts, contained in the judgment. Delgado v. People, 105 P.3d 634, 637 (Colo.2005) ("[Ilt has long been clear that a sentence is illegal unless all the components of a sentence fully comply with the sentencing statutes."). Because the judgment contained an illegal sentence, the sentence was subject to correction pursuant to Crim. P. 85(a), which in turn meant that the judgment of conviction was subject to amendment. Thus, until the sentence was corrected and the judgment amended, the 1993 judgment of conviction was neither fully valid nor final-in other words, it was no more valid or final than a judgment that is still subject to appeal. For the same reasons that a judgment subject to appeal is not yet a "conviction" pursuant to section 16-5-402(1), see Hampton, 876 P.2d at 1239, a judgment containing an illegal sentence is also not yet a "conviction" as that term is used in that section.2
This construction of the term "conviction" in section 16-5-402(1) comports with the plain language of the statute, see Hampton, 876 P.2d at 1239, and also serves to harmonize the procedures applicable to Crim. P. 35(b) and 85(c). See Delgado, 105 P.3d at 638 (holding that correction of illegal sentence renews 120-day deadline for filing motion to reduce sentence pursuant to Crim. P. 35(b)); Hampton, 876 P.2d at 1240 (harmonizing procedures applicable to Crim. P. 85(b) and 35(c) deadlines when appeal is pending). Furthermore, our construction gives effect to the legislature's prescription that, "[njotwith-standing the fact that no review of a convietion of crime was sought by appeal within the time prescribed therefor, or that a judgment of conviction was affirmed upon appeal, every person convicted of a crime is entitled as a matter of right to make applications for post-conviction review." § 18-1-410(1), CRS. (2007); see Hampton, 876 P.2d at 1240-41 (seeking to harmonize procedures applicable to Crim. P. 35(c) and prescription of section 18-1-410(1)). If an illegality is discovered in a prisoner's sentence, the prisoner should be allowed to pursue any good-faith arguments for postconviction relief addressing how that illegality potentially affected his or her original conviction. In the case at hand, for instance, Leyva argues that the late-discovered illegality in his sentence helps establish that he received ineffective assistance of counsel in entering his guilty plea. We express no opinion on the merits of Leyva's arguments in that regard, but hold that seetion 16-5-402(1) cannot be read to deny him the ability to have that motion adjudicated.
III. Conclusion
We conclude that when an illegal sentence is corrected pursuant to Crim. P. 35(a), it *51renews the three-year deadline for collaterally attacking the original judgment of conviection pursuant to Crim. P. 85(c). We therefore reverse the court of appeals' decision and remand for further proceedings consistent with this opinion.
Justice COATS dissents, and Justice EID joins in the dissent.

. The parties agree that Leyva's motion to set aside his 1993 guilty plea pursuant to Crim. P. 35(c) is a collateral attack on his conviction. CJ. People v. Wiedemer, 852 P.2d 424, 430-31 (Colo.1993).


. In this opinion, we only construe the term "conviction" as it is used in section 16-5-402(1). Our construction has no effect on matters such as the jurisdiction of appellate courts or the time limits for filing appeals, as those maiters are controlled by different rules and statutes employing different standards. See, e.g., § 16-12-102, C.R.S. (2007) (defining "final order"" that is subject to appeal); C.A.R. 1 (defining appealable matters); C.A.R. 4 (prescribing time limits for filing appeals).